Third District Court of Appeal
                               State of Florida

                          Opinion filed July 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-981
                      Lower Tribunal No. F07-30955
                          ________________


                             Octavio Cazarez,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Spencer Multack, Judge.

     Octavio Cazarez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, LOGUE and BOKOR, JJ.

     PER CURIAM.
      Octavio Cazarez has filed a petition seeking certiorari review of the trial

court’s order denying his motion to correct illegal sentence, which he filed

pursuant to Florida Rule of Criminal Procedure 3.800(a). We treat the petition

as an appeal, see Florida Rule of Appellate Procedure 9.040(c) (“If a party

seeks an improper remedy, the cause shall be treated as if the proper

remedy had been sought; provided that it shall not be the responsibility of

the court to seek the proper remedy.”), and affirm. See Robertson v. State,

829 So. 2d 901, 906 (Fla. 2002) (recognizing that the “longstanding principle

of appellate law, sometimes referred to as the ‘tipsy coachman’ doctrine,

allows an appellate court to affirm a trial court that ‘reaches the right result,

but for the wrong reasons’ so long as ‘there is any basis which would support

the judgment in the record.’ (quoting Dade Cnty. Sch. Bd. v. Radio Station

WQBA, 731 So. 2d 638, 644–645 (Fla.1999))).

      Affirmed.




                                       2